HUNT, Circuit Judge
(after stating the facts as above). [1, 2] Under the well-recognized rule, whether there was a fraudulent intent on the part of the bankrupt to dispose of his property in such a way as to keep it beyond the reach of his creditors was largely a question of fact. Dean v. Davis, 242 U. S. 438, 37 Sup. Ct. 130, 61 L. Ed. 419; Pirvitz v. Pithan, 194 Fed. 403, 114 C. C. A. 365. A reading of the record satisfies us that the master and the District Court were justified in concluding that at-the time of the sale of the stock Arenz intended to file a petition in bankruptcy-, and that his purpose in selling was to avoid the inclusion of all of his property in his schedules to be filed in the bankruptcy proceedings. The fact that the stock was sold for $100 is not of importance, for the essential question is, not the amount involved, but the purpose which Arenz had in mind when he made the sale.
[3] The special master having had the advantage of hearing the bankrupt testify, and the findings having been approved by the District Court, the conclusions of fact will not be disturbed, unless clearly erroneous. Poff v. Adams et al., 226 Fed. 187, 141 C. C. A. 185; Remmers v. Merchants’-Laclede Nat. Bank, 173 Fed. 484, 97 C. C. A. 490; In re Breitling, 133 Fed. 146, 66 C. C. A. 212.
The order denying a discharge is affirmed.